ORDER
PER CURIAM.
Appellant, William Lonzo Washington, appeals from the denial of his Rule 24.035 motion without an evidentiary hearing. We have reviewed his allegations of ineffective assistance of counsel, the record on which they are based and the motion court’s findings of fact and conclusions of law. We find that the court’s findings and conclusions are not clearly erroneous and *808also find that an extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b). A memorandum has been provided to the parties, solely for their information, explaining the basis for our decision.